Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

         Petitioners-Plaintiffs, on behalf of
   themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ______________________________________/

                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                          MOTION FOR SUMMARY JUDGMENT

          Defendants’ Motion violates the most basic rule of summary judgment practice (which
   their Motion notably does not discuss): the Court must “view[] all evidence and draw[] all
   reasonable factual inferences in favor of the nonmoving party,” that is, Plaintiffs. See
   Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012). Even in an injunctive
   action where the district court will ultimately be the finder of fact, the court addressing a
   motion for summary judgment must draw all inferences in favor of the nonmoving party. See
   Heron Develop. Corp. v. Vacation Tours, Inc., 814 Fed. App’x. 468, 472 (11th Cir. 2020).
          Defendants nonetheless ignore all of the record evidence that does not support their
   theory of the case. In this case, Plaintiffs have submitted into the record dozens of affidavits.
   They have presented multiple witnesses at evidentiary hearings. They have taken several
   depositions. And the Court itself has made factual findings—including factual findings that
   Defendants have violated their own regulations and displayed deliberate indifference:
   “Credible testimony and sworn declarations filed in this matter after the issuances of the TRO
   suggest that ICE has only partially complied with its own directives or CDC Guidelines
   despites its submissions to the Court and paint a grim picture of an agency steeped in
   deliberate indifference.” [See ECF 158 at 33.]




                                                    1
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 2 of 13




          Ignoring all of this evidence, Defendants confine themselves to declarations from their
   own witnesses, designed to place events in the light most favorable to them. By scrupulously
   avoiding the entire body of evidence that contradicts their version of events, Defendants have
   confirmed that they do not have a valid case for summary judgment. The Court should deny
   their Motion.
                                           ARGUMENT
              A. Record Evidence Shows Defendants Have Violated their Own Regulations
                 Concerning Protecting the Class From COVID-19.

          Plaintiffs’ first claim, under the Accardi doctrine, is based on Defendants’ failure to
   follow their own policies and regulations designed to protect Plaintiffs and other people in
   their custody from COVID-19 infection. Specifically, Plaintiffs claim that Defendants have
   violated (1) the CDC Guidelines, (2) the 2011 Performance-Based National Detention
   Standards (“PBNDS”) applicable Krome and BTC, and (3) the National Detention Standards
   (“NDS”) applicable to Glades.
          Defendants do not bother to deny that they have violated the CDC Guidelines,
   PBNDS, or NDS. Instead, they contend that these standards are not binding on them, and
   that they are free to disregard them with complete abandon. [See ECF 484 at 13 (“These
   guidelines and internal standards do not have the force and effect of law, nor do they confer
   any substantive rights.”).] But the Court has already rejected this legal position, finding that
   the CDC Guidelines are binding on ICE through the PBNDS and NDS:
          Some ICE detention centers are subject to ICE’s Performance-Based National
          Detention Standards 2011 (“PBNDS”), while other detention centers are
          subject to ICE’s National Detention Standards (“NDS”).24 Section 4.3(II)(10)
          of ICE’s PBNDS requires that “Centers for Disease Control and Prevention
          (CDC) guidelines for the prevention and control of infectious and
          communicable diseases shall be followed.” (PBNDS at 258.) Similarly, section
          1.1(I) of the NDS, mandates “facilit[ies] will operate in accordance with all
          applicable regulations and codes, such as those of . . . the Centers for Disease
          Control and Prevention (CDC). . . .” (NDS at 1.) Accordingly, ICE issued its
          own set of directives and guidelines regarding the coronavirus pandemic that
          largely comports with the CDC’s described guidelines.

   [ECF 158 at 10 (alterations in original; footnotes omitted).] Defendants neither address this
   legal holding by the Court, nor explain why they believe the Court’s conclusion is flawed.




                                                  2
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 3 of 13




          Nor could they: Defendants have conclusively admitted that the CDC Guidelines are
   binding on them in responses to Plaintiffs’ requests for admission:
          1. ICE is required to implement CDC Guidelines.

          Response: Admit as to the Three Detention Facilities.

          2. ICE is required to follow CDC Guidelines.

          Response: Admit as to the Three Detention Facilities, to the extent that the
          CDC Guidelines do not conflict with the court orders in this case

          3. ICE is required to comply with ICE’s ERO COVID-19 Pandemic Response
          Requirements.

          Response: Admit as to the Three Detention Facilities.

   [See Respondents’ Responses to Pet’r’s 1st Set of Requests for Admissions, Responses to
   Requests 1–3 (Ex. A); see also id. Responses to Requests 4 (admitting PBNDS apply to BTC
   & Krome), 6 (admitting NDS apply to Glades).]              These admissions are binding on
   Defendants. See Fed. R. Civ. P. 36(b) (“A matter admitted under this rule is conclusively
   established unless the court, on motion, permits the admission to be withdrawn or
   amended.”). Thus, Defendants are correct that there is no genuine dispute over whether they
   are bound by these standards but for the wrong reason: there can be no genuine dispute that
   Defendants are legally bound to follow these standards.
          Not only are Defendants legally bound by CDC Guidelines, but the Court has already
   received evidence—and found—that Defendants have repeatedly violated the binding CDC
   Guidelines. As the Court explained, the CDC Guidelines in place throughout the pendency
   of this action carefully limit the circumstances in which individuals in detention may be
   transferred and the steps needed to ensure the safety of the people being transferred and to
   prevent transfers from becoming vectors for spreading COVID-19:
          As previously noted, the CDC’s Guidelines are clear that that transfers should
          be avoided or restricted and utilized as a last resort “unless necessary for
          medical evaluation, medical isolation/quarantine, clinical care, extenuating
          security concerns, or to prevent overcrowding.” (CDC’s Guideline at 9.) The
          CDC’s Guidelines further state that individuals with confirmed cases should be
          restricted from leaving detention facilities “unless released from custody or if a
          transfer is necessary for medical care, infection control, lack of medical
          isolation space, or extenuating security concerns.” (Id. at 17.) The CDC
          Guidelines also state that to the extent that a transfer is “absolutely necessary,”


                                                  3
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 4 of 13




          ICE is to “perform verbal screening and a temperature check as outlined in the
          [CDC Guidelines] before the individual leaves the facility.” (Id. at 9.) If an
          individual does not clear the screening process, ICE is expected to “delay the
          transfer and follow the protocol for a suspected COVID-19 case—including
          putting a face mask on the individual, immediately placing them under medical
          isolation, and evaluating them for possible COVID-19 testing.” (Id.) And “[i]f
          the transfer must still occur, ensure that the receiving facility has capacity to
          properly isolate the individual upon arrival.” (Id.)

   [ECF 158 at 29–30 (footnote omitted).] The Court further noted that ICE’s April 2020
   Pandemic Response Requirements (“PRR”) required Defendants, where possible, to “‘restrict
   transfers of detained non-ICE populations to and from other jurisdictions and facilities unless
   necessary for medical evaluation, isolation/quarantine, clinical care, or extenuating security
   concerns.’” [Id. at 30 (quoting PRR at 13) (emphasis in original).]
          Despite these clear CDC Guidelines, the Court received
          declarations and live testimony claiming that ICE continues to flout this
          Court’s [Temporary Restraining] Order by (1) failing to consistently evaluate
          detainees for COVID-19 before transferring them to other detention centers, (2)
          failing to provide protective masks during the transfer process; and (3) failing
          to provide meaningful access to hygiene products soap, hand sanitizers, masks,
          gloves and cleaning supplies.

   [Id. (footnote omitted) (citing ECF Nos.106; 106-2); see also .] As the Court explained, it
   received testimony on June 3, 2020 from Alejandro Ferrera Borges, who’s “lived experience”
   concerning transfers showed that ICE was not following its obligations, and that it had in fact
   transferred Mr. Borges and others from South Florida to north Georgia and back in two days
   for no apparent reason:
          Mr. Borges testified that he was not tested for COVID-19 before he was
          transferred from BTC to Stewart Detention Center (“Stewart”) in Georgia. He
          also testified that he was not processed at Stewart upon arrival. Rather, he was
          almost immediately transferred back to BTC. He was not tested before he was
          transferred from Stewart back to BTC. Mr. Borges also testified that he was
          not provided a mask during the transfer process, so he used the same mask,
          soiled from two days of wear, before his transfer from BTC to Stewart. Mr.
          Borges wore the same mask when he was transferred back to BTC.
          Disturbingly, guards did not wear masks during Mr. Borges’ transfer process.

   [ECF 158 at 31; see also June 3, 2020 Hr’g Tr. at 22–25 (Borges testimony) (Ex. B); id. at 38–
   40 (Valladares testimony concerning same trip).]




                                                 4
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 5 of 13




          The Court likewise found that Defendants had violated the CDC Guidelines
   concerning “the practice of cohorting.” As the court explained,
          the CDC’s Guidelines state that the practice of cohorting should be utilized
          “only if there are no available options.” (CDC’s Guideline at 15.) Both the
          CDC’s Guidelines and ICE’s PRR state, “[o]nly individuals who are laboratory
          confirmed COVID-19 cases should be placed under medical isolation as a
          cohort. Do not cohort confirmed cases with suspected cases or case contacts.”
          (Id. at 16; PRR at 14.)

   [ECF 158 at 32.] But as the Court noted, “[d]espite the fact that its own Guidelines call for
   detention facilities to avoid group cohorting, ICE flagrantly flouts its own rules on the subject
   and groups asymptomatic detainees together.” [Id. (footnote omitted).] In fact, as of the date
   this Court entered its Omnibus Order, “ICE admit[ted] that it [wa]s . . . cohorting 320
   detainees at Glades—the entire detainee population—‘as a precautionary measure, per the
   established protocol.’” [Id.; see also ECF 147-1 (June 4, 2020 Decl. of Liana J. Castano)
   (“There are 320 ICE detainees who are cohorted as a precautionary measure, per the
   established protocol.”) (Ex. C); Respondents’ Responses to Pet’r’s 1st Set of Requests for
   Admissions, Responses to Request 22 (Ex. A).] And once again, individual testimony
   illustrated this larger issue: “Mr. Borges testified that upon transferring back to BTC, he was
   quarantined for 14 days” but that during that quarantine period “he was taken to recreation
   at the same time as individuals known to be sick with COVID-19.” [Id.; see also June 3, 2020
   Hr’g Tr. at 25–26 (Ex. B).] As the Court explained, these practices in violation of the CDC
   Guidelines “substantially increase a detainee’s exposure to COVID-19.” [ECF 158 at 32; see
   also June 2, 2020 Hr’g Tr. at 7–24 (testimony of Dr. Joseph Shin) (Ex. D).]
          Given this, and the additional facts discussed in Plaintiffs’ separate statement, it is little
   wonder Defendants spend no time denying that they have violated the CDC Guidelines and
   other binding guidance. It has already been conclusively established (and admitted) that these
   guidelines are binding. And there is more than ample evidence Defendants have repeatedly
   violated these binding guidelines. Defendants’ attempt to dismiss the Accardi claim on
   summary judgment therefore fails.




                                                    5
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 6 of 13




             B. Record Evidence Shows Defendants Have Been Deliberately Indifferent to
                Class Members’ Rights.

                 1. Defendants’ Repeated, Documented Violations of Controlling Protocols
                    Show their Deliberate Indifference.

          Defendants’ deliberate indifference argument falls alongside their Accardi argument.
   As this Court noted in its Omnibus Order, the repeated violations of CDC Guidelines, this
   Court’s TRO, and other requirements themselves show deliberate indifference. [See ECF 158
   at 29-33.] Although this claim includes both an objective and a subjective component,
   Defendants do not dispute that the objective standard is met—that is, they do not dispute that
   COVID-19 creates a severe risk to the men and women who are in their custody. [See Castano
   Dep. at 14–15, 20–22, 69–72, 121–23 (Ex. E).] Instead, they contend that “From the
   beginnings of the coronavirus pandemic, defendants have diligently and conscientiously
   implemented measures to contain the spread of COVID-19 within its three facilities, and to
   provide medical care to detainees who were infected.” [See ECF 485 at 6.]
          Defendants’ attempt to manufacture a rosy picture of conditions inside the three
   facilities at issue here violates the basic rules of summary judgment, as it ignores the
   voluminous evidence that contradicts their position. But as this Court explained previously,
   the record evidence collected in this case “far exceeds mere negligence and evidences a
   reckless state of mind. ICE does not test all detainees before transferring them because it
   doesn’t have enough tests to do so.” [ECF 158 at 31.]
          In congratulating themselves, Defendants ignore at least the following evidence:
      •   Testimony at the June 3, 2020 Hearing that guards at Krome routinely failed to wear
          masks and, in fact, the guard who took one of Plaintiffs’ witnesses to testify was not
          wearing a mask [June 3, 2020 Hr’g Tr. at 43–44 (Ex. B); see also ECF 94-1, Decl. of
          Miguel Angel Marroquin Perez ¶ 4; ECF 94-1, Decl of Deivys Perez Valladares ¶ 6;
          ECF 94-1, Decl. of Danny Ruiz Garcia ¶ 4; ECF 106-2, Decl. of Anderson Jesus
          Amaral ¶¶ 10; 15, 20, 22; 106-1, Decl. of Naim Arrak ¶ 14; ECF 106-2, Decl. of Bryan
          Alexander Corona Matos ¶ 12; ECF 106-2, Decl. of Gogo Djadju ¶ 15; ECF 106-2,




                                                 6
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 7 of 13




           Decl. of Jordy Humberto Molina Garay ¶ 7; ECF 106-2, Decl. of Mohamed Hasan
           ¶ 13 (Ex. F)];1
       •   Testimony that Defendants have repeatedly failed to supply sufficient no-cost hand
           soap to the class members to allow for frequent hand washing [ECF 94-1, Decl. of Iran
           Pichardo Perez-Borroto ¶ 8; ECF 106-1, Decl. of Naim Arrak ¶ 12; ECF 106-2, Decl.
           of Mohamed Hasan ¶ 14’ ECF 106-2, Decl. of Bryan Alexander Corona Matos ¶ 13;
           ECF 106-2, Decl. of Freddy Rodriguez Del Rio ¶ 14; ECF 130, Decl. of Maykel Valera
           Ramirez ¶ 5; ECF 203-1, Decl. of Danny Ruiz Garcia ¶ 12; ECF 204-1, Decl. of
           Maykel Valera Ramirez ¶ 11; ECF 205-1, Decl. of Miguel Angel Marroquin Perez ¶
           14; ECF 206-1, Decl. of Alejandro Ferrera Borges ¶ 13; ECF 208-1, Decl. of Maikel
           Carrasco Polo ¶ 12; ECF 106-2, Decl. of Anderson Jesus Amaral ¶ 19; ECF 106-2,
           Decl. of Jean Auguste ¶ 11; ECF 106-2, Decl. of Steve Cooper ¶ 12; ECF 163-1, Decl.
           of Steve Cooper ¶ 8; ECF 177-2, Decl. of Deivys Perez Valladares ¶ 18; ECF 106-2,
           Decl. of James Saintyl ¶ 9; ECF 106-2, Decl. of Dushane Spaulding ¶ 7, 9; ECF 177-
           1, Decl. of Lathario Glenwood Rolle ¶ 18; ECF 130, Decl. of Astley Thomas ¶ 17];
       •   Testimony about ICE’s decision to have class members transferred from south Florida
           to north Georgia and back in two days in the middle of the COVID-19 pandemic for
           no apparent reason [ECF 158 at 31; see also June 3, 2020 Hr’g Tr. at 22–25 (Borges
           testimony) (Ex. B); id. at 38–40 (Valladares testimony)];
       •   Testimony that a symptomatic class member was transferred in anticipation of a
           potential deportation flight without being tested, that he was then transferred in a van
           with four other detained people, that the group was then placed in a holding cell where
           they could not socially distance, that they were then tested for COVID-19, that
           although no medical professional ever told them the results of the test, ICE guards said
           that three of the group had tested positive, and that when the group returned to Glades,
           two of the officers were “laughing,” and “joking, mocking” the group due to the
           positive tests [June 25, 2020 Hr’g Tr. at 23–31 (Ex. G); accord ECF 163-4, Decl. of
           Jermaine Scott ¶ 22];



   1
           All Petitioner declarations cited in this motion are in Composite Exhibit F.


                                                  7
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 8 of 13




      •   Declarations outlining multiple violations of this Court’s TRO, including social
          distancing requirements, mask-wearing requirements, and requirements to provide
          sufficient soap and hygiene products [see ECF 106 at 5–8 (summarizing declarations);
          ECF 106-2 (supporting declarations)];
      •   Evidence that Defendants have routinely transferred class members in circumstances
          that do not allow proper social distancing and in many instances failed to provide
          masks to people it was transferring [see ECF 106 at 11–13 (summarizing declarations);
          ECF 106-2 (supporting declarations)]; and
      •   Testimony that no ICE staff member at any of the three facilities has been disciplined
          for violating COVID-19 protocols beyond reminders to follow the rules [Castano Dep.
          at 247–56 (Krome and Glades) (Ex. E); Lopez-Vega Dep. at 235–36 (BTC) (Ex. H).].
          Defendants’ repeated violations of the governing standards—not to mention the
   mockery of individuals who have tested positive for COVID-19—show Defendants’
   deliberate indifference. This evidence certainly precludes summary judgment for Defendants
   on this claim as well.
                     2. Defendants’ Failure to Develop a COVID-19 Vaccination Protocol
                        for the Class and Others in their Custody Shows their Deliberate
                        Indifference.
          And as things now sit, the most glaring evidence of Defendants’ deliberate indifference
   may be their failure to even develop a plan for vaccinating the class members and the other
   people who they are holding. [Castano Dep. at 36–37 (Krome and Glades) (Ex. E); Lopez-
   Vega Dep. at 71 (BTC) (Ex. H)]. Although no COVID-19 vaccination existed much the time
   this litigation has been pending, two vaccines have been granted emergency authorization by
   the U.S. Food and Drug Administration, and others are in the works. [See FDA Webpage
   Concerning Moderna COVID-19 Vaccine (Ex. I); FDA Webpage Concerning Pfizer COVID-
   19 Vaccine (Ex. J).] And while Defendants could obviously not predict precisely which
   vaccines might be approved or precisely when, it has been obvious for months that the path
   to protecting lives and ending the COVID-19 crisis—both inside Defendants’ detention
   facilities and in the wider world—runs through a successful vaccination program. Yet due to
   Defendants’ failure to even develop a plan for vaccine distribution, there is still no vaccine for
   the class members in Defendants’ care—and no prospect of having access to a vaccine.



                                                   8
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 9 of 13




          Notably, the Federal Bureau of Prisons—under the direction of the Defendant
   Attorney General—issued a 31-page guidance document concerning the implementation of
   COVID-19 vaccinations in federal prison facilities in early January 2021. [See COVID-19
   Vaccine Guidance Federal Bureau of Prisons Clinical Guidance (Jan. 4, 2021) (Ex. K).] So,
   Defendants have lacked neither the opportunity nor the wherewithal to develop a plan to
   address the need for vaccinations for the class members. And yet, Defendants still have no
   plan for how to vaccinate the class members or the other people who come in contact with
   the class members at Krome, Glades, and BTC. This further confirms their deliberate
   indifference as to the class members’ medical care.
              C. State Created Danger Doctrine
          Defendants have also moved for summary judgment on Plaintiffs’ state created danger
   claim, arguing that Plaintiffs have failed to “state of claim of a substantive due process
   violation.” [ECF 484 at 15.] Defendants’ arguments are without merit.
          First, Defendants argue that the state created danger doctrine only applies to “protect
   persons from harm by third parties” and “the COVID-19 virus is not a third party.” [ECF
   484 at 15.] This argument is cut and pasted from Defendants’ Opposition to Motion for
   Temporary Restraining Order. [ECF 40 at 9.] As this Court noted in its Order Adopting in
   Part Magistrate Judge’s Report and Recommendation, environmental conditions can be the
   basis for the state created danger doctrine. [ECF 76 at 6 (citing Pauluk v. Savaage, 836 F.3d
   1117, 1119 (9th Cir. 2016); see also Munger v. City of Glasgow Police Dept., 227 F.3d 1082, 1087
   (9th Cir. 2000) (finding that police officers could be held liable for a death caused by
   hypothermia where they ejected an intoxicated person from a bar late at night when they
   knew that the person was “wearing only a t-shirt and jeans [and] was intoxicated”); Kneipp v.
   Tedder, 95 F.3d 1199, 1203 (3d Cir. 1996) (finding liability under the state-created danger
   doctrine where police officers left a visibility intoxicated pedestrian alone to walk home on a
   dangerously cold night); Reed v. Gardner, 986 F.2d 1122, 1127 (7th Cir. 1993) (police officer
   who removed a sober driver and left behind a passenger whom he knew to be drunk with the
   keys to the car was subject to liability under 42 U.S.C. § 1983).] Given that this Court has
   already considered and rejected this argument, it provides no basis for summary judgment.
          Second, Defendants argue that the court should analyze Plaintiff’s state-created danger
   allegations under the Eighth Amendment “instead of applying some generalized notion of


                                                  9
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 10 of 13




    substantive due process” under the Fifth Amendment. [ECF 484 at 17.] But Plaintiffs are
    not in criminal confinement; they are in civil detention—thus direct application of the Eighth
    Amendment is inappropriate. See C.G.B. v. Wolf, 464 F. Supp. 3d 174, 210 (D.D.C. 2020)
    (“While civil immigration detainees are protected by the Fifth Amendment’s Due Process
    Clause, these Eighth Amendment protections nevertheless apply to them ‘because a [civil]
    detainee’s rights are ‘at least as great as the Eighth Amendment protections available to a
    convicted prisoner.’”); Adekoya v. Holder, 751 F. Supp. 2d 688, 695 n.4 (S.D.N.Y. 2010)
    (“Because Adekoya was in civil immigration detention rather than criminal detention, his
    deliberate indifference claims should be analyzed under the Fifth Amendment's Due Process
    clause rather than the Eighth Amendment’s ‘cruel and unusual punishment’ clause.”); see also
    ECF 158 at 28 (“The minimum standard of care to be provided to civil detainees under the
    Due Process Clause of the Fifth Amendment is the same as that allowed by the Eighth
    Amendment for convicted persons.”). Thus, this argument goes nowhere.
           Finally, Defendants argue that even under a substantive due process analysis, they are
    entitled to summary judgment for the same reasons they give in defense of Plaintiffs’
    deliberate indifference claim. [ECF 484 at 18.] Defendants, however, are not entitled to
    summary judgment on Plaintiffs’ deliberate indifference claim for all of the reasons already
    discussed. See supra Section B.
              D. In the Face of these Violations, Injunctive Relief Is Appropriate.
           Given the substantial evidence supporting Plaintiff’s causes of action, there is more
    than an ample basis for a permanent injunction. Indeed, this Court has already recognized
    that, given the risks that COVID-19 poses to the class members, and given Defendants’
    repeated violations of basic protocols designed to prevent the spread of this deadly disease
    among people in custody, the evidence that supports injunctive relief. [See generally ECF 158.]
    That is no less true today than it was before. Indeed, the record now includes Defendants’
    glaring failure to develop a vaccine protocol for the class members and the other people in
    ICE custody.




                                                  10
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 11 of 13




           In this respect, it is notable that Defendants do not acknowledge their past
    transgressions and profess that they have cleaned up their act.2 Instead, Defendants’ position
    is that the evidence indisputably shows they have never fallen down on the job—and never
    violated the CDC Guidelines or similar binding rules, or never displayed deliberate
    indifference to the class member’ medical needs. [See ECF 484 at 18 (contending that
    “material, uncontroverted facts establish that defendants have acted reasonably in
    implementing measures to contain the spread of the COVID-19 virus at Krome, BTC, and
    Glades”).] But this Court has already considered the evidence in the record and found
    otherwise. [See ECF 158 at 26–38.] In the least, this means that there is a basis in the evidence
    to find in Plaintiffs’ favor on these issues, and that summary judgment is improper.
                                           CONCLUSION
           The Court should deny Defendant’s Motion.
                                                            Respectfully Submitted,

           Date: February 2, 2021

                                                     /s/ Scott M. Edson
                                                     Scott M. Edson, Esq.
                                                     Florida Bar No. 17258
                                                     KING & SPALDING LLP
                                                     1700 Pennsylvania Avenue NW, STE 200
                                                     Washington, DC 20006-4707
                                                     Telephone: (202) 737-0500
                                                     Facsimile: (202) 626-3737
                                                     sedson@kslaw.com
                                                     Counsel for Petitioners-Plaintiffs




    2
            Of course, the argument that conditions had improved to the point that no continuing
    injunctive relief was necessary would necessarily raise issues of fact—including whether any
    improvements in conditions were attributable to this Court’s prior injunctive relief, and
    whether Defendants could be trusted to take appropriate steps in the absence of injunctive
    relief.


                                                   11
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 12 of 13




    Sarah T. Gillman*                          Drew T. Bell
    RAPID DEFENSE NETWORK                      Florida Bar No. 120435
    11 Broadway, Suite 615                     KING & SPALDING LLP
    New York, NY 10004                         500 West Second Street, STE 1800
    Tel.: (212) 843-0910                       Austin, TX 78701
    Fax: (212) 257-7033                        Telephone: (512) 457-2000
    sarah@defensenetwork.org                   Facsimile: (512) 457-2100
    *Appearing Pro Hac Vice                    dbell@kslaw.com


    Rebecca Sharpless              Kathryn S. Lehman
    Florida Bar No. 0131024        Florida Bar No.: 95642
    Romy Lerner                    Chad A. Peterson
    Florida Bar No. 116713         Florida Bar No.: 91585
    UNIVERSITY OF MIAMI SCHOOL OF KING & SPALDING LLP
    LAW - IMMIGRATION CLINIC       1180 Peachtree Street, N.E.
    1311 Miller Drive Suite, E-273 Atlanta, GA 30309
    Coral Gables, Florida 33146    Telephone: (404) 572-4600
    Tel: (305) 284-3576            Facsimile: (404) 572-5100
    Fax: (305) 284-6092            klehman@kslaw.com
    rsharpless@law.miami.edu       cpeterson@kslaw.com

    Paul R. Chavez                             Mark Andrew Prada
    FL Bar No. 1021395                         Fla. Bar No. 91997
    Maia Fleischman                            Anthony Richard Dominguez
    FL Bar No. 1010709                         Fla. Bar No. 1002234
    SOUTHERN POVERTY LAW CENTER                PRADA URIZAR, PLLC
    2 S. Biscayne Blvd., Ste. 3200             3191 Coral Way, Suite 500
    Miami, FL 33101                            Miami, FL 33145
    Tel: (305) 537-0577                        Tel.: (786) 703-2061
    paul.chavez@splcenter.org                  Fax: (786) 708-9508
    maia.fleischman@splcenter.org              mprada@pradaurizar.com
                                               adominguez@pradaurizar.com

    Lisa Lehner                                Andrea Montavon McKillip
    Florida Bar No. 382191                     Florida Bar No. 56401
    AMERICANS          FOR      IMMIGRANT      LEGAL AID SERVICE OF BROWARD
    JUSTICE                                    COUNTY, INC.
    5355 NW 36 Street, Suite 2201              491 North State Road 7
    Miami, FL 33166                            Plantation, Florida 33317
    Tel: (305) 573-1106 Ext. 1020              Tel. (954) 736-2493
    Fax: (305) 576-6273                        Fax (954) 736-2484
    Llehner@aijustice.org                      amontavon@legalaid.org

                             Counsel for Petitioners-Plaintiffs



                                            12
Case 1:20-cv-21553-MGC Document 532 Entered on FLSD Docket 02/02/2021 Page 13 of 13




                                       CERTIFICATE OF SERVICE
           I hereby certify that on the 2nd day of February 2021, I electronically filed the

    foregoing with the Clerk of Court using the CM/ECF system, which will then send a

    notification of such filing (NEF) to all counsel of record.

                                                        /s/ Scott M. Edson___________
                                                        Scott M. Edson, Esq.
                                                        Florida Bar No. 17258
                                                        KING & SPALDING LLP
                                                        1700 Pennsylvania Avenue NW, STE 200
                                                        Washington, DC 20006-4707
                                                        Telephone: (202) 737-0500
                                                        Facsimile: (202) 626-3737
                                                        sedson@kslaw.com

                                                        Counsel for Petitioners-Plaintiffs




                                                   13
